Citation Nr: 0706928	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  00-09 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
the residuals of an epigastric hernia repair with diastasis 
recti.

2.  Entitlement to a rating in excess of 40 percent for the 
residuals of an epigastric hernia repair with diastasis 
recti.

3.  Entitlement to an effective date prior to January 7, 
1999, for the award of a 100 percent rating for the residuals 
of an epigastric hernia repair with diastasis recti.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1992, March 
1999, and June 2001 by the Houston, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded for additional development in October 2003 and 
August 2006.

A review of the record shows that in July 1992 the RO denied 
entitlement to a compensable rating for the residuals of an 
epigastric hernia.  The veteran subsequently perfected an 
appeal from that determination.  In March 1999, the RO 
granted an increased 100 percent rating for the residuals of 
an epigastric hernia with diastasis recti effective from 
January 7, 1999, and the veteran perfected an appeal on the 
issue of entitlement to an earlier effective date.  In June 
2001, the RO reduced the 100 percent rating to 0, a 
determination the veteran has also perfected for appeal.  In 
a December 2005 rating decision the RO granted entitlement to 
a 40 percent rating for the residuals of an epigastric hernia 
repair with diastasis recti.  

The Board notes that in June 2002 the veteran testified at a 
video conference hearing before a Veterans Law Judge who is 
unavailable to participate in a decision in this case. The 
veteran was subsequently provided an opportunity for an 
additional hearing and testified before the undersigned 
Veterans Law Judge in November 2006.  Copies of the 
transcripts of these hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
March 2004.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claims are provided.  

VA regulation provide that total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical, or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms have been brought under control by prolonged rest, 
or generally, by following a regimen which precludes work, 
and, if the latter, reduction from total disability ratings 
will not be considered pending reexamination after a period 
of employment (3 to 6 months).  38 C.F.R. § 3.343 (2006).

In this case, the RO reduced a 100 percent rating for the 
residuals of an epigastric hernia repair with diastasis recti 
in a June 2001 rating decision.  The determination was based 
upon VA medical opinions dated in May 2000 and August 2000 
which found no evidence of hernia recurrence and no 
significant diastasis recti.  The Board notes these findings 
are inconsistent with VA examination findings in January 
1999.  Therefore, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  

2.  The veteran should be scheduled for 
an appropriate VA examination, by a 
surgeon who has not previously provided a 
report concerning any issue in this case, 
for an opinion as to the current nature 
and severity of his service-connected 
residuals of an epigastric hernia repair 
(to include whether there is evidence of 
a large or massive postoperative ventral 
hernia with severe diastasis of recti 
muscles or extensive diffuse destruction 
or weakening of muscular and fascial 
support of the abdominal wall so as to be 
inoperable).  If a VA surgeon is not 
available, then a fee-basis examination 
should be arranged with a local surgeon.  
The purpose of the examination is 
twofold:
a)  The examiner should review the 
examinations and any other medical 
records for the period from January 1999 
to June 2001 and reconcile any opinion 
provided with the January 1999, May 2000, 
and August 2000 examination findings.  
The examiner is to provide an opinion as 
to whether there is clear evidence of any 
material improvement in the veteran's 
service-connected disability from 
January 1999 to June 2001, when the 
rating was reduced.  Reasons and bases 
for any opinion rendered at to be 
included in the report.  The physician is 
to be provided with a copy of the rating 
criteria used in arriving at the June 
2001 rating action.

b)  In the process of examining the 
veteran, all indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.    The 
physician is to indicate whether the 
impairment caused by the residuals of an 
epigastric hernia repair with diastasis 
recti are better described as (a) or (b), 
as follows: 

(a) Massive, persistent, severe 
diastasis of recti muscles or 
extensive diffuse destruction or 
weakening of muscular and fascial 
support of abdominal wall so as to 
be inoperable; or

(b) Large, not well supported by 
belt under ordinary conditions.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


